IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00388-CR

                      EX PARTE MARSHALL S. HICKS


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F44149


                          MEMORANDUM OPINION


      Marshall Shane Hicks was convicted in 2010 of indecency with a child. His

original appeal of that conviction was transferred from this Court to the Thirteenth

Court of Appeals (Corpus Christi). That appeal was dismissed because the conviction

was based on a plea bargain, and Hicks had no right to appeal.

      On October 30, 2014, Hicks filed a document entitled “Motion for Judgment to

Correct Clerical Mistake (Nunc Pro Tunc)” as an original proceeding requesting relief

directly from this Court. In re Hicks, 2014 Tex. App. LEXIS 12657, No. 10-14-00343-CR

(Tex. App.—Waco Nov. 20, 2014, orig. proceeding). We dismissed the proceeding on

November 20, 2014 for want of jurisdiction because Hicks asked this Court to correct
the opinion and judgment by the Thirteenth Court of Appeals, and we have no

jurisdiction over the opinions or judgments of other courts of appeals. Id.; see TEX.

CONST. ART. V, § 6(a).

        Hicks now has filed a document entitled “Amended Petition Denying Relator

Due Process, Civil Rights Violation Associated with Ineffective Counsel.” We do not

construe this document to be a motion to reconsider our November 20 dismissal

because, rather than asking us to review our previous decision, he asks us to review the

trial court’s actions and decisions regarding Hicks’ plea of guilty in the underlying

criminal proceeding. We, therefore, construe Hicks’ request to be a post-conviction writ

of habeas corpus of a felony conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West 2005). We do not have jurisdiction to grant a post-conviction writ of habeas

corpus of a felony conviction. Id. art. 11.05.

        Accordingly, Hicks’ “amended” petition is dismissed.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed December 18, 2014
Do not publish
[OT06]



In re Hicks                                                                       Page 2